Judge Eagles
dissenting.
I agree that there is sufficient evidence to submit the issue of the defendant’s negligence to the jury. However, I disagree with that portion of the majority’s opinion which holds that the plaintiff was not contributorily negligent as a matter of law.
The majority attempts to distinguish the instant case from Meadows v. Lawrence, 75 N.C. App. 86, 330 S.E.2d 47, affirmed, 315 N.C. 383, 337 S.E.2d 851 (1985), because of factual dissimilarities. In doing so, the majority overlooks the sound legal principles applied in Meadows, which are equally applicable here. In Meadows, this court stated:
It was plaintiff’s duty to look for approaching traffic before she attempted to cross the highway. Having started, it was her duty to keep a lookout for it as she crossed.
Blake v. Mallard, 262 N.C. at 65, 136 S.E.2d at 216-7. Accord Garmon v. Thomas, 241 N.C. 412, 85 S.E.2d 589 (1955) (plaintiff was negligent in failing to keep a “timely lookout”).
The courts of this State have, on numerous occasions, applied the foregoing standard of due care when the plaintiff was struck by a vehicle while crossing a road at night outside a crosswalk. If the road is straight, visibility unobstructed, the weather clear, and the headlights of the vehicle in use, a plaintiff’s failure to see and avoid defendant’s vehicle will consistently be deemed contributory negligence as a matter of law. See Price v. Miller, 271 N.C. 690, 157 S.E.2d 347 (1976); Blake v. Mallard; Hughes v. Gragg, 62 N.C. App. 116, 302 *699S.E.2d 304 (1983); Thorton v. Cartwright, 30 N.C. App. 674, 228 S.E.2d 50 (1976).
Meadows, 75 N.C. App. at 89-90, 330 S.E.2d at 50.
These same guiding legal principles were applied in Price v. Miller, 271 N.C. 690, 157 S.E.2d 347 (1967), and are controlling here. In Price, the plaintiffs intestate was killed while crossing U.S. Highway 258 in Onslow County. There was no evidence that plaintiff’s intestate was intoxicated or unsteady on his feet. Id. at 691, 157 S.E.2d at 349. After reviewing the relevant case law, the Supreme Court concluded that the plaintiff’s intestate was con-tributorily negligent as a matter of law. The Court stated:
In the instant case, the evidence reveals that defendant’s lights were burning and that plaintiff’s intestate could have seen them at any time while the defendant’s automobile was traveling toward him for a distance of at least one-half mile. The road was straight and level. The weather was clear. We have concluded that plaintiff’s evidence provided sufficient inferences of negligence to carry this case to the jury against the defendant on the theory that she failed to keep a proper lookout. If defendant were negligent in not seeing plaintiff’s intestate, ..., in whatever length of time he might have been in the vision of her headlights, then plaintiff’s intestate must certainly have been negligent in not seeing defendant’s vehicle as it approached, with lights burning, along the straight and unobstructed highway.
Price, 271 N.C. at 696, 157 S.E.2d at 351.
Here, the evidence, when taken in the light most favorable to the plaintiff, shows the following: that the plaintiff’s intestate was crossing a long straight segment of U.S. Highway 74 at night; that there was nothing obstructing the visibility of the defendant or the plaintiff’s intestate; that the defendant was burning his headlights; and that while the plaintiff’s intestate did look both ways before she started to cross the highway, she did not continue to maintain a lookout as she crossed the highway. As in Price:
We must conclude that plaintiff’s intestate saw defendant’s automobile approaching and decided to take a chance of getting across the road ahead of it, or in the alternative, that [s]he not only failed to yield the right of way to defendant’s auto*700mobile, but by complete inattention [failed to maintain a lookout as she crossed the highway].
In any event, the only conclusion that can be reasonably drawn from plaintiff’s evidence is that plaintiff’s intestate’s negligence was at least a proximate cause of [her] death.
Price, 271 N.C. at 696, 157 S.E.2d at 351.
For the reasons stated, I respectfully dissent.